Case 1:21-cv-00052-LAK Document 62 Filed 06/23/21 Page 1 of 3

Gabrielle Hoffman (Representing herself Prose)

222 East 35" Street Apt 6J, NY, NY 10016

 

Tel:917-273-5774

 

Date: 6/18/2021

Honor Judge Lewis Kaplan

US District of NY

Re: Gabrielle Hoffman vs Brett Rattner Case 1:21-cv-00052-LAK / case 1:20-cv-08839-LAK
Dear Judge Lewis A. Kaplan

| write to inform the court that | am proceeding Prose. Please allow me to respond to defendants
motions by this letter brief.

Defendants made the following motions for legal attorneys fees.
This is why | oppose them for the following reasons.

“ Previous council was dismissed and the circumstance of the formal claim made against Rattner was
done by stating claims that he was my caregiver. Rather than stating he was my previous business
partner. We were ina relationship for 15 years. He moved into my apartment rented at first by me and
my deceased father. The relationship | had with Brett lasted for 15 years and he was on bank accounts
and controlled the financial part of my state of what | would call “living” and made several promises
quoting to me “He would take good care of me for the rest of my life”, hence my previous council wrote
claims that were more to the opposing council showing how Rattner manipulated me into thinking that
he would hence | never took out money from a company which we owned because he told me who
would | rather pay the company or myself. So as discussed in the hearing. | lived off of credit cards in my
name which Brett would pay for expenses. And Brett controlled the company bank accounts. So | was
never able to take money out when | wanted to. This bank account was controlled by him and never
knew | had the right to do so, otherwise | would have and put money into a savings account for myself.
Meaning had money for my life and savings.

*Claims of fees for an apartment which was never deemed fit or any escrow was in a plead bargin deal,
(ie; never excepted an escrow, nor felt the case had merit, understanding the case would be about the
4O percent of shares with held for 15 years, not fees for an apartment). Intimidating or asserting force
over previous council to leave the case because of claims which should have been addressed in previous
hearing. le:Singer was not knowing my name was not on a deed. Hence O’Hara did not advise Singer
with proper council. Lawyers left because client was not able to pay lawyers fees and the case was not
properly filed. Before lawyers left case should have been amended but lawyers did not draft the case
properly and have through knowledge of entitlement and did not handle or know what to do and so
they left as they did not want to be involved in a case of intimidation. le: Singer and Ohara took council
from Mr Anesh. At the time they wanted $87,000 thousand dollars to fight this case for an apartment or
Case 1:21-cv-00052-LAK Document 62 Filed 06/23/21 Page 2 of 3

to continue but | didn’t have $87,000 to so, they left me. Hence we had the hearing and was given 60
days to find new council. However finding new council is expensive and also the case is a very crazy case
meaning sanctions were made and finding a lawyer to work on contingency and also work on a case
with this kind of rule 11 made against previous council made many attorneys stay away from handling
this case and it has been very difficult to find council, hence | am doing this myself. Meaning trying to
write this out the best way possible.

*Persuasion on accounts of means of receiving legal fees to persuade the court to look at case about an
apartment which is not the main legal issue. Again the main issue is withholding funds from a bank
account unknowingly understanding accounting records. Wrongfully persuading other party to dissolve
a company with no means of income to properly represent herself. le: being hospitalized calling the DA
when party was let out of a mental hospital and put in jail, as well as telling other party that she had no
right to look at bank accounts which she was on and not knowing or having knowledge of such
information. Then when signing documents told that she would receive a $40 check for signing her
rights to the company and then never receiving the check what so ever. Furthermore in letter stating
that the business would desolve have a closing which never took place.

| hope we can commence in a hearing or turn to a matter of mediation as the court sees fit. | also know
a decisions has been made by the court for legal fees. However | would like to address the court and
have one thing clear. | do not have money which Brett does for legal council of an extreme amount of
legal fees. That is number one, and number two | was extorted by my business partner for 15 years with
this money to go ahead with this case. Yes | understand that the apartment and lien against an
apartment was wrong, however my council also was guiding me in this and | was not having the where
abouts to have the knowledge in making clear decisions made when this was happening, meaning my
council was guiding me in what to do and when things when badly they went away. Now that | am trying
to find new council the case is in a very bad form, meaning | am looked at at being vindictive and absurd.
But the court needs to realize this complaint should have been about the business and my shares of 40
percent, and not this apartment. Since this case now is about this apartment and lawyers fees this
created what | would call a mess. Meaning this made the case look sighted on my vindictive plans to
manipulate Brett and to show | was trying to hurt him. Which | am not trying to do. Infact | would not
want him to pay this extreme amount of lawyers fees every month. | just want my shares back of what
was taken from me. | just want this case to proceed into mediation and expressed this in the last
hearing.

| think Brett is paying an extreme measure of legal fees. | do not have this kind of money and the reason
being so is that | didn’t control bank accounts for this company, nor knowingly knew | could even take
money out so this is why we are in this case. le my shares of the company were not given and proper tax
records etc were not given, | was told lies by my previous business partner that is why we are in court.

| hope that this is clear and | hope we can try and discuss this as we are in this strange case and want
this to end and trying my best to explain this to the court. | would just like to review the money from the
company with the help of a accountant and then try and go into mediation. That is what | want. | want
my 40 percent shares. That is all | want. And then | want this to end.

And the other thing | want to write is the subject of values. The values of lying to me for 15 years. The
values for treating me for 15 years. And the values of having the court see what this really is. To have
someone also have complete control over me still with money and power. le having more money with
Case 1:21-cv-00052-LAK Document 62 Filed 06/23/21 Page 3 of 3

expensive lawyers. | want the court to realize | have little money, | just want the money back from what |
worked for. | don’t expect at this point that Brett will become a gentleman and realize what is
happening in front of him. (because right now he is paying $50,000 a month money which | don’t have),
But | ask the court to really think hard about what this is, and ask yourself what this clearly is going on
here. | expect too much from people. | expect people to be fair, truthful, just and honest. These days
these values are rare. And the world in my opinion is not in a good place. But | look to God and believe
that God is there. In my mind these values and who | am this is important. Honesty, the truth, and also
doing the right thing. The right thing would do be honest, and give my shares back from this company.
Not to have more time wasted and to spend more money in court. It would be good to be a gentleman,
and to do what is right. What should have happened for 15 years. Not to throw your girlfriend and your
business partner out of an apartment. Tell the police to out her in jail. Take all the money froma
company, and hire lawyers to further proceed and hide from the truth. This is what happened to me.

This is what happened to me. And this is the truth. | can explain the story and go through this ina
hearing again and explain what | went through but | did this in the last hearing and already stated what
had happened. This is a very crazy and horrible life which | had. | didn’t deserve this. And the reason |
didn’t leave was | had no place to go. | was controlled and | had everything taken from me. This is why |
went to court and hired lawyer to help me. This is why | tried to do this case. Is to see justice.

Thank you for Listening and Understanaing With Kind Regards

  

sbrielle ‘loffman

 

CC: Elizabeth Wolstein representing Schlam Stone and Dolan
